        Case 1:19-cv-09941-AJN-SDA Document 11 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
RICHARD HOLT,
                                    Plaintiff,                              19 CIVIL 9941 (AJN)

                 -against-                                                      JUDGMENT
MEGAN McAFFERTY, Chief Court Clerk for
the Superior Court, Stamford Connecticut; MR.
COOPER GROUP INC., formerly known as
WHIM Corp.,
                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Bar Order Under 28 U.S.C. § 1651, dated July 2, 2020, for the reason

discussed in the December 5, 2019 order, the Court bars Plaintiff from filing future civil actions

in this court about the loan on the Connecticut property and any related foreclosure proceedings

without first obtaining from the court leave to file, regardless of whether he pays the filing fee or

seeks IFP status; See 28 U.S.C. § 1651; Plaintiff must attach a copy of his proposed complaint

and a copy of the order to any motion seeking leave to file; the motion must be filed with the Pro

Se Intake Unit of this Court; If Plaintiff violates the order and files an action without filing a

motion for leave to file, the Court will dismiss the action for failure to comply with the order;

Plaintiff is further warned that the continued submission of frivolous documents may result in the

imposition of additional sanctions, including monetary penalties; accordingly, this action is

closed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status us denied for the purpose

of an appeal.
     Case 1:19-cv-09941-AJN-SDA Document 11 Filed 07/02/20 Page 2 of 2



Dated: New York, New York
       July 2, 2020




                                                  RUBY J. KRAJICK
                                              _________________________
                                                    Clerk of Court
                                        BY:
                                              _________________________
                                                     Deputy Clerk
